DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loboda et al. (US 2014/0117380), (hereinafter, Loboda).

RE Claim 1, Loboda discloses an epitaxial wafer processing method, comprising the steps of:
providing an epitaxial wafer “silicon carbide substrate” [abstract];
measuring a flatness of the epitaxial wafer [abstract and 0023-0026]. It is the examiner position that the provided local thickness variation “TTV” range and rms roughness data as well as warp range data in [0023-0026], which is an indication of the epitaxial wafer “silicon carbide substrate” flatness, implies a measurement process was performed to obtain such result, hence meeting the claimed limitation;

growing an epitaxial layer on the epitaxial wafer after performing the vapor phase
etching process [Claim 21].
RE Claim 2, Loboda discloses an epitaxial wafer processing method, further comprising a step of polishing “lapping” the epitaxial wafer “silicon carbide substrate” prior to measuring the flatness of the epitaxial wafer [66-71 and Claims 9-21]. It is the examiner position that the sequence of steps of obtaining the epitaxial wafer “silicon carbide substrate” imply a sequential steps of removal of saw damage during cutting the wafer off the ingot using polishing process [0066-0067], then a pre-epitaxy, gas phase high temperature surface etch step is applied before CVD growth to globally remove the remaining mechanical subsurface damage, hence implying the meeting of the claimed limitation since the optimal flatness was achieved prior to the gas phase etching and the epitaxial process.
RE Claim 3, Loboda discloses an epitaxial wafer processing method, further wherein the vapor phase etching process comprises hydrogen chloride “HCL” etching gas [0076].
RE Claim 4, Loboda disclose a method, wherein the flatness of the epitaxial wafer is tuned by controlling etchant gas flow rate, etching time, etching temperature “greater that 1300oC” and/or carrier gas flow rate of the vapor phase etching process [0043, 0069 and 0076]. It is the examiner position that having a mixture of hydrogen and HCL gases will require a control of their flow rates as well as the etching temperature of 1300oC is a 
RE Claim 8, Loboda disclose a method, wherein the carrier gas of the vapor phase etching process comprises hydrogen [0076].
RE Claim 10, Loboda discloses an epitaxial wafer processing method, wherein the vapor phase etching process is performed in a single wafer epitaxial furnace “CVD Chamber” [0043, 0076 and Claim 20].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being un-patentable over Loboda et al. (US 2014/0117380), (hereinafter, Loboda) in view of Onojima et al. ("Molecular-beam epitaxial growth of insulating AlN on surface-controlled 6H-SiC substrate by HCl Onojima).
RE Claim 5-7 and 9, Loboda does not disclose method, wherein the etching gas “HCl” flow rate is in a range of 1~20 slm.
However, in the same field of endeavor, Onojima discloses an HCl/hydrogen etch as a pretreatment of obtaining a flat SiC surface prior to an epitaxial growth, wherein the flow rates of HCl is 3sccm and hydrogen carrier gas at flow rate 1slm and 1300oC [page 76, left hand column]. 
Loboda in view Onojima do not disclose the exact ranges of flow rates and temperature.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the claimed temperatures as well as the flow rates, absent unexpected results, in order to achieve the best flatness of the epitaxial substrate, as disclosed by Onojima [page 76, left hand column] since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898